454 F.2d 1175
Nelson L. BURGEN, Plaintiff-Appellee,v.James O. SMITH et al., Defendants-Appellants,v.Nelson L. BURGEN et al., Third Party Defendants.Erma JACOBS, wife and heir at law of Paul O. Jacobs,Plaintiff-Appellee,v.James O. SMITH et al., Defendants-Appellants,v.Nelson L. BURGEN et al., Third Party Defendants.
No. 71-1255.
United States Court of Appeals,Tenth Circuit.
Feb. 23, 1972.

Appeal from the United States District Court for the District of Kansas; George Templar, Judge.
Jan W. Leuenberger, Topeka, Kan., for appellants Sopus Hicks, Steel Haulers, Inc., and Transit Casualty Co.
Charles S. Fisher, Jr., Topeka, Kan.  (James E. Benfer, Jerry R. Palmer, Robert D. Ochs and David L. McLane, Topeka, Kan., on the brief), for appellees Nelson L. Burgen and Erma Jacobs.
Before BREITENSTEIN, HILL and McWILLIAMS, Circuit Judges.
PER CURIAM.


1
This appeal is from a judgment entered in two consolidated cases after trial to the court without a jury.  Both cases sought damages, one for a wrongful death and the other for personal injuries, and both arose from a collision between an automobile and a truck on the Kansas Turnpike.


2
The trial court, after an evidentiary hearing, made findings of fact and conclusions of law covering the pertinent issues in the case.  All of the points raised here by appellant are directed to these findings and conclusions.


3
We have carefully considered the briefs and record before us, and must conclude that the trial court adequately and sufficiently covered the points raised here by appellant.  We find no necessity to reiterate the issues, the facts of the case, or the law applicable in view of our complete agreement with the trial court.


4
The judgment is therefore affirmed upon the basis of the trial court's findings and conclusions as reported.1



1
 Burgen v. Smith et al.; Jacobs v. Smith et al., D.C., 337 F.Supp. 197